Reasons for Allowance

	Claims 6-10 and 12-25 are allowed. 
	In respect to independent claims 6, 16, and 25, it was determined in the Appeal Conference 06/29/21, that Lasch et al. and Skelding et al. did not alone or in combination teach all of the limitations in the claims, particularly the elements argued in the Appeal Brief. 
	Lasch et al. and Skelding et al. are the closest prior art, and the art was thoroughly searched, thus not necessitating a reopening of prosecution/search.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637